Citation Nr: 1451744	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  The Veteran died in May 2009; the present appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for the cause of the Veteran's death.  The RO informed the appellant in a notice letter dated later that month that entitlement to nonservice-connected death pension benefits was also denied.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The basic criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014). To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A December 2011 letter properly notified the appellant of the wartime service requirements for death pension.  Additionally, the Veteran's service records have been obtained showing his dates of service.  In any case, as explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

II.  Analysis

Death pension is a monthly pension payable by VA to a surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or was released from such wartime service before having served 90 days for a disability adjudged service-connected; or the veteran at the time of his or her death was receiving or entitled to receive compensation or retired pay for service-connected wartime service; and the surviving spouse or child meets the net worth requirements specified by regulation and has an annual income not in excess of the applicable maximum annual pension rate specified by regulation.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Periods of war are defined as follows in relevant part.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from August 13, 1976, to August 12, 1980.  These dates of service are not disputed by the appellant.  

The Veteran had no service-connected disabilities at the time of his death in May 2009.  The sole question before the Board is whether the appellant has established threshold eligibility for a nonservice-connected death pension.  

As noted previously, eligibility for VA death pension benefits generally requires an initial showing that the claimant is the surviving spouse or child of a veteran who served on active duty for at least 90 days during a period of war.  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  As noted, the Vietnam Era ended on May 7, 1975, and the Persian Gulf War began August 2, 1990; thus, the Veteran in this case had active service that falls squarely between these wartime periods.

As a matter of law, the Veteran did not serve during a period of war.  The appellant's claim for nonservice-connected death pension benefits must accordingly be denied, since she does not meet the threshold requirement for eligibility for that benefit.

The appellant insists that she feels herself to be entitled to a death pension even though the Veteran did not serve during wartime, because the Veteran performed his duties conscientiously.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).   


ORDER

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

The Board finds that further development is required before the claim of service connection for cause of the Veteran's death can be adjudicated.

The Veteran's death certificate shows that HIV/AIDS was a significant factor contributing to the Veteran's death but not resulting in the underlying immediate causes of death.  The Veteran was discharged from service in 1980, before the AIDS epidemic was recognized in the United States and before the HIV virus was isolated, which is common knowledge.  However, service treatment records (STRs) show the Veteran had a sexually transmitted disease in service, so one of the risk factors for HIV-unprotected sex-is shown during service.  During his service separation examination, he complained of cough and shortness of breath, which was attributed at the time to heavy smoking and bronchitis, but possibly could be early symptoms of as-yet-unrecognized HIV infection.

In February 1992 the Veteran admitted to a private physician that he had 2-3 homosexual encounters during and after service; such contacts are also a risk factor.

The Board notes that an unappealed rating decision in June 1996 denied the Veteran's claim for service connection for HIV-related illness, based on a determination the claim was not well-grounded.  However, a claim for cause of death is a new claim, and may be considered without requiring new and material evidence to reopen.  See 38 C.F.R. § 20.1106 (2014).

Given that the Veteran is shown to have had a risk factor for HIV in service, the Board finds that a medical opinion is required to determine whether the Veteran likely contracted HIV/AIDS in service, and if so whether such infection caused or materially or substantially contributed to cause his death.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The death certificate shows the Veteran died while receiving inpatient treatment at Miriam Hospital in Providence, Rhode Island.  The AOJ should obtain these records, since they may indicate the degree to which HIV/AIDS was a factor in the Veteran's death.  This action should be taken before the file is reviewed for opinion as described above.

Accordingly, this issue is REMANDED for the following actions:

1.  Request authorization from the appellant to obtain treatment records from Miriam Hospital in Providence, Rhode Island, that pertain to the Veteran's inpatient treatment prior to his death.  Any other private or VA medical records identified by the appellant as being potentially relevant to the Veteran's death should also be obtained and associated with the file.

2.  After the above has been completed to the extent possible, submit the claims file to a VA physician to obtain an informed medical opinion as to whether the Veteran contracted HIV/AIDS in service and if so whether such infection caused his death.
 
Following review of the claims file, the reviewing physician should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran contracted HIV/AIDS during service; and, if so, whether it is at least as likely as not that such infection caused, or materially and substantially contributed to cause, the Veteran's death.

(For a service-connected disability to be the cause of death, it must be singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.)

The rationale for all opinions expressed should be provided.  If the reviewing physician feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the physician (i.e. additional facts are required, or the physician does not have the needed knowledge or training). 

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


